148 N.J. 76 (1997)
689 A.2d 722
IN THE MATTER OF EDWARD J. MANGOLD, AN ATTORNEY AT LAW.
The Supreme Court of New Jersey.
March 12, 1997.

ORDER
The Disciplinary Review Board on December 17, 1996, having filed with the Court its decision concluding that EDWARD J. MANGOLD, formerly of BRICK TOWNSHIP, who was admitted to the bar of this State in 1975, should be reprimanded for acting with a conflict of interest in violation of RPC 1.8(c) by participating in the estate of a non-relative when respondent had drafted the will and served as executor of the estate, and good cause appearing;
It is ORDERED that EDWARD J. MANGOLD is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
*77 ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.